Citation Nr: 1707557	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Denver, Colorado certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Denver RO.

The Board notes that although the RO reopened the Veteran's claim and denied the claim on the merits in its September 2011 Statement of the Case, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, include bipolar disorder, depression, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Veteran has requested that his case be advanced on the docket due to severe financial hardship.  The motion to advance the case on the docket is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

In June 2016, the Board remanded the current issue in order to afford the Veteran a Video Conference hearing.  In December 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a head injury and bipolar disorder secondary to the head injury have been raised by the record in an April 2003 statement.  In a July 2003 letter, the Oakland RO indicated that it was reviewing these claims.  Currently, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACTS

1.  An unappealed October 2007 Board decision declined to reopen the claim for service connection for bipolar disorder based on its determination that the evidence received since the last rating decision was not material. 
 
2.  Evidence received since the unappealed October 2007 Board decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision that denied to reopen the claim for service connection for bipolar disorder is final.  38 U.S.C.A §§ 7104(b), 7266(a) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received, and the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the claim addressed in this portion of the decision and remanding it for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

The Veteran's claim for service connection for bipolar disorder was initially denied in an August 1998 rating decision.  The claim was denied because the Veteran's service treatment records did not reflect any treatment or diagnosis of bipolar disorder.  The RO considered March 1989 treatment records, from when the Veteran enlisted in the National Guard.  These records documented a diagnosis of depression and noted frequent episodes of depression.  However, the RO concluded that the records did not record in-service treatment of bipolar disorder.  The RO acknowledged the Veteran's reports of psychiatric treatment in 1991 for psychotic symptoms (auditory hallucinations), but concluded that the evidence did not support a claim for service connection because the symptoms manifested two years after the Veteran separated from the military.  The RO notified the Veteran in an August 1998 denial letter later that month, but the Veteran did not appeal the decision and did not submit relevant evidence within one year of the decision pursuant to 38 C.F.R. § 20.201 (1998).  Therefore, the claim became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  

In March 2002, the Veteran requested to reopen his claim for service connection for bipolar disorder.  The RO issued a rating decision in April 2003, denying the request.  In June 2003, the Veteran perfected an appeal to the Board.  

In October 2007, the Board declined to reopen the Veteran's claim for service connection for bipolar disorder.  In declining to reopen the claim, the Board reasoned that while the Veteran had submitted new evidence in the form of VA treatment records, the Veteran failed to offer competent evidence establishing a nexus between the Veteran's current psychiatric condition and his military service.  Following the decision, the Veteran did not file a Notice of Appeal with the United States Court of Appeals for Veterans Claims within 120 days.  Consequently, the Board decision became final.  38 U.S.C.A. §§ 7104, 7266(a) (West 2014).  In June 2010, the Veteran again filed to reopen his claim for service connection of bipolar disorder.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is "new" if it has not been previously submitted to agency decision makers.  Id.  Evidence is "material" if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the October 2007 denial, new evidence in the form of VA treatment records, lay statements, and testimony has been associated with the claims file.  This evidence is "new," as it was not previously submitted to agency decision makers. 

Some of the evidence is also "material," because the evidence relates to prior unestablished facts.  See Shade, 24 Vet. App. at 122.  Specifically, the Veteran testified at the December 2016 hearing that he began feeling depressed following a head injury in 1988.  Also, the Veteran reported that he began "hearing voices" in early 1988.  

Pertaining to PTSD, the Veteran identified his stressor as injury to his legs.  The Veteran explained that he injured his legs during an in-service training exercise.  Following the injury, one of his legs was placed in a brace for about six weeks.  The Veteran explains that he became fearful that he might injure himself again.
 
The Veteran reported that within three or four months of separation he received psychiatric treatment.  He recalled that he was diagnosed with depression and bipolar disorder.  The Veteran stated that he was prescribed lithium, cogentin, and Haldol shortly after separation. 

Notably, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  As the foregoing evidence-in-service auditory hallucinations and reports of contemporaneous medical diagnosis, which occurred within one year of separation-suggests a nexus between an acquired psychiatric disorder and service, and includes reports of symptoms that have recurred since that time, it relates to unestablished facts that are necessary to substantiate the Veteran's claim.  Thus, new and material evidence received since the unappealed October 2007 Board decision relates to prior unestablished facts, and the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Shade, 24 Vet App. at 122.


ORDER

The claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD is reopened.  To this extent only, the claim is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The first prong of McLendon is satisfied because the record contains several current psychological diagnoses.  Following the October 2007 Board decision, medical treatment records document current, but differing psychiatric disorders.  June 2010 VA treatment records document an Axis I diagnosis of depression and substance-induced mood disorder.  January 2011 VA treatment records document a diagnosis of bipolar disorder with psychiatric features.  September 2014 VA treatment records document a diagnosis of mood depressive disorder.    

The second and third prongs of McLendon are satisfied because the Veteran's service treatment records and lay statements suggest that he exhibited symptoms attributed to an acquired psychiatric disorder.  At the December 2016 Video Conference hearing the Veteran testified that he experienced auditory hallucinations in early 1988.  During a March 1989 periodic examination for the California National Guard, the Veteran showed signs of "clinical depression."  The examiner recorded the Veteran stating his depression has been "increasing in severity."

Throughout the pendency of the appeal, the Veteran reported that he received psychiatric treatment within a year of his separation.  Most recently, he testified at the December 2016 Video Conference hearing that within three or four months of separation he received psychiatric treatment and was diagnosed with depression and bipolar disorder.

However, there is insufficient information to make a decision in this claim, as there is no credible supporting evidence establishing a nexus between the treatment in-service or shortly after service and the Veteran's current psychiatric condition.  See 38 C.F.R. § 3.304(f) (2016).  Consequently, a VA examination is warranted.  38 U.S.CA. § 5103A(d); See McLendon, 20 Vet. App. at 86.

Additionally, a VA examination is warranted in order to obtain a retrospective opinion as to whether the Veteran's current diagnoses of psychoses from VA clinicians- including depression and substance-induced mood disorder in June 2010, bipolar disorder with psychiatric features in January 2011, mood depressive disorder in September 2014-existed to a degree of 10 percent or more within one year of his February 1989 separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384 (2016).

For the reasons stated above, a VA examination is warranted.  38 U.S.CA. § 5103A(d); See McLendon, 20 Vet. App. at 86.  

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from June 2010 to the present-including a copy of the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty (DD-214).  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disability, including bipolar disorder, depression, and PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric diagnoses. 

(b) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, is related to his reported in-service stressor(s), or is otherwise related to service.  If the criteria for a diagnosis of a psychotic disorder are met, please state, to the best of your ability, whether the prodromal period for such disorder as likely as not had its onset during the Veteran's period of active service.

(c) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service, to specifically include whether it is related to the head injury the Veteran sustained on November 10, 1988.

(d) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

(e) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability was present within one year after separation of service. 

(f) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate the level of severity of the psychiatric disability at the time of its onset.

(g) Did the Appellant exhibit any symptoms in service that were an early manifestation of bipolar disorder or any other psychiatric disorder?

In issuing the requested opinions, please specifically discuss the significance of the following: 

* The March 1989 Report of Medical Examination for the use of the California Army National Guard, documenting "clinical depression" that has been "increasing in severity."

* The significance of post-service psychiatric diagnoses- including bipolar affective disorder with psychotic features in December 1994, bipolar disorder in April 1998, drug-induced psychotic disorder between April and August of 2003, drug-induced psychotic disorder in July 2004, bipolar disorder depression and substance-induced mood disorder in June 2010, bipolar disorder with psychiatric features in January 2011, mood depressive disorder in September 2014. 

* The Veteran's testimony that he experienced auditory hallucinations in early 1988. 

* The Veteran's statements, most recently at the December 2016 Video Conference hearing, that he sought psychiatric treatment within one year of separation. 

* The Veteran's testimony that he was diagnosed with depression and bipolar disorder within one year of separation. 

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, June 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  After the above development has been completed, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


